 Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20           PageID.1   Page 1 of 99




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

TUREK ENTERPRISES, INC., d/b/a
ALCONA CHIROPRACTIC,
individually and on behalf of all                   CASE NO.
others similarly situated,
                                                    HON.
             Plaintiff
                                                    CLASS ACTION
                                                    JURY TRIAL DEMANDED

vs.

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY, an Illinois corporation,
and STATE FARM FIRE AND
CASUALTY COMPANY,
an Illinois corporation,

              Defendants.

__________________________________________________________________

                            CLASS ACTION COMPLAINT
                                INTRODUCTION

      1.     This class action broadly concerns the following issue: as

between an insurance company that issues an “all-risk” businessowner’s

policy and a business owner policyholder who purchased “all-risk”

business interruption insurance, who bears the risk when a government

orders the policyholder’s business closed for two and a half months?
 Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20       PageID.2   Page 2 of 99




      2.    Plaintiff Turek Enterprises, Inc., d/b/a Alcona Chiropractic,

individually and on behalf of all others similarly situated, files this class action

against Defendants, State Farm Mutual Automobile Insurance Company and

State Farm Fire and Casualty Company. Plaintiff purchased a standard-form

all-risk “Businessowners Coverage Form” property and casualty insurance

policy from the Defendants. The Policy promised to provide coverage in the

event of a risk causing (1) “direct physical loss of” or (2) “damage to Covered

Property” at Plaintiff’s premises.

      3.    The State of Michigan under its emergency police powers issued

Executive Order No. 2020-21, effective March 24, 2020 (“the Order”). The

Order prevented Plaintiff from operating its chiropractic office. The State

likewise ordered numerous other policyholders to cease to operate their

restaurants, dental and health care facilities, salons, retail stores, and other

businesses not exempted from the Order.

      4.    Like all other standard-form small business policies, The Policy

provided “Loss of Income” and “Civil Authority” coverage. Under these

coverages, if for any non-excluded reason, the Plaintiff’s business was

“suspended,” Defendants promised to pay Plaintiff’s lost net income plus

costs Plaintiff needed to pay payroll and maintain its business.



                                         2
 Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20    PageID.3   Page 3 of 99




      5.    On March 24, 2020, Plaintiff’s and the class’s businesses suffered

“physical loss” and a “damage to” property. Both the text of the Policy and case

law have interpreted “damage” or “loss” as (1) a diminution in value, (2)

financial detriment, (3) curtailment of right to full ownership; (4) an

undesirable outcome of a risk; or (5) an actual change in insured property

causing it to become unsatisfactory for future use. “Physical damage” may occur

on a microscopic or sub-cellular level. In addition, Plaintiff, along with other

class policyholders, has been ordered to make physical alterations to its

property in order to resume operations.

      6.    Plaintiff’s and the class’s right to full and unencumbered use of

their covered business and personal property was thus compromised. The

March 24 Order was the sole, direct and only proximate cause of the

business losses suffered by the Plaintiffs and the class.

      7.    As the State of Michigan issued the shutdown Order, and other

states issued other versions of their economic shutdowns, the insurance

industry began a public campaign that a so-called “virus exclusion”

prohibited any coverage “against the Pandemic.” Seizing on this relatively

new addition to the list of exclusions in a standard-form property policy, the




                                       3
 Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.4   Page 4 of 99




industry loudly proclaimed not to even bother trying to file a claim: if the

closure occurred during Covid-19, it’s not covered.

      8.    But this interpretation of the exclusion is utterly wrong. The

Covid-19 virus was not the direct cause of the property damage at issue. The

State did not order Plaintiff, or any proposed class member, to suspend its

operation because its premises needed to be de-contaminated from the

Covid-19 virus. The State issued its Order to ensure the absence of the virus,

or persons carrying the virus, from the Plaintiff’s premises. And there is no

evidence at all that the virus did enter Plaintiff’s property or that it had to

be de-contaminated.

      9.    The premise under which the “virus exclusion” was included in

standard-form all-risk policies like the one at issue was the opposite of the

risk here. The exclusion was written in 2006 to add to the pollution and

asbestos contamination exclusions. Given the intrinsic and extrinsic

ambiguities in the exclusion, including clear admissions to insurance

regulators that the exclusion was meant to apply only in claims for de-

contamination costs, the Court cannot enforce it against the Plaintiff or the

class if asserted.




                                       4
 Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20      PageID.5   Page 5 of 99




        10.   Plaintiff seeks declaratory and other relief on its behalf and on

behalf of all other policyholders in the State of Michigan whose claims were

preemptively denied by the Defendants that there is coverage against losses

and damages suffered by Michigan policyholders under each of three

coverages, “Loss of Income” coverage, “Extra Expense” coverage, and “Civil

Authority” coverage provided by Defendants’ standard-form policies of

insurance. Plaintiff further seeks a declaration that the “virus exclusion” is

inapplicable, procured through fraud or misrepresentation, and therefore

void.

                                  THE PARTIES

        11.   Named Class Plaintiff Turek Enterprises, Inc., d/b/a Alcona

Chiropractic (“Turek”) is the owner and operator of a chiropractor’s office

located at 445 State St., Harrisville, Michigan. Turek provides chiropractic care

to the public.

        12.   To protect the chiropractic practice, Plaintiff purchased a property

insurance policy with policy number 92-KB-3489-4 (the “Policy”) from

Defendants. The policy has a term of May 22, 2019 to May 22, 2020 and was

renewed for a term of May 22, 2020 to May 22, 2021. Plaintiff duly paid

premiums on the policy, and said policy is in full force and effect today. (Exhibit

1).


                                         5
 Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20    PageID.6   Page 6 of 99




      13.   Defendant State Farm Mutual Automobile Insurance Company is

organized under the laws of the State of Illinois and licensed in all 50 states,

including the State of Michigan. Defendant State Farm Mutual Automobile

Insurance Company’s corporate headquarters is located at One State Farm

Plaza, Bloomington, IL 61710.

      14.   Defendant State Farm Fire and Casualty Company is organized

under the laws of the State of Illinois. Defendant State Farm Fire and Casualty

Company provides property insurance for State Farm customers in Michigan

and the product lines that it writes include homeowners, boat owners and

commercial lines.     Defendant State Farm Fire and Casualty Company’s

corporate headquarters is located at One State farm Plaza, Bloomington, IL

61710.

      15.   Defendant State Farm Mutual Automobile Insurance Company and

Defendant State Farm Fire and Casualty Company are referred hereto

collectively as “State Farm”.

      16.   Upon information and belief, State Farm sells insurance in Michigan

substantially similar to that purchased by Turek. For the avoidance of doubt,

this action seeks relief against State Farm for coverage under policies providing

businesses “Loss of Income” coverage, “Extended Loss of Income” coverage,

“Extra Expense” coverage, and “Civil Authority” coverage, commonly known as


                                       6
 Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20    PageID.7   Page 7 of 99




“business interruption” or “business income” policies, sold to any policyholder

class member through any of State Farm’s captive insurers qualified do write

insurance business in Michigan.

                         RELEVANT POLICY TERMS

      17.   The Policy is an all-risk insurance policy. Defendants’ Policy

promised to reimburse Plaintiff in the event of “physical loss to” or “damage” to

all property used in the business of his chiropractor’s office as a result of any

non-excluded risk.

      18.   Defendants promised that: “we will pay for accidental direct

physical loss to that Covered Property at the premises described in the

Declarations caused by any loss as described under SECTION I — COVERED

CAUSES OF LOSS.” “Covered Property” includes “Business Personal Property.”

“Business Personal Property” includes “[p]roperty, used in your business, that

you own, lease from others or rent from others, or that is loaned to you,” and

“[p]roperty of others that is in your care, custody and control.” Ordinary usage

of these words includes computers, supplies, inventory items, and leased

business equipment.

      19.   The Policy provides “Loss of Income” coverage. This coverage

provides for loss of: “Net Income (net profit or loss before income taxes) that

would have been earned or incurred if no accidental direct physical loss had


                                       7
 Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20        PageID.8   Page 8 of 99




occurred,” as well as “[c]ontinuing normal operating expenses incurred,

including ‘ordinary payroll expenses.’” “Ordinary payroll expenses” includes

amongst other things, “[p]ayroll” and “[e]mployee benefits, if directly related to

payroll.” Under this coverage, Defendants promised to pay for up to 12 months:

“[F]or the actual ‘Loss of Income’ you sustain due to the necessary ‘suspension’

of your ‘operations’ during the ‘period of restoration.’”

      20.   The Policy also provides “Extended Loss of Income” coverage.

Under this coverage, Defendants promised to pay additional “Loss of Income”

for up to 60 days after operations are resumed.

      21.   The Policy provides “Extra Expense” coverage.               Under this

coverage, Defendants promised: “We will pay necessary ‘Extra Expense” you

incur during the ‘period of restoration’ that you would not have incurred if

there had been no accidental direct physical loss to property at the described

premises.” “Extra Expense” includes among other things “expense incurred …

[t]o avoid or minimize the ‘suspension’ of business and to continue

‘operations’” at the described premises, or “[t]o minimize the ‘suspension’ of

business if you cannot continue ‘operations,” or to “repair or replace any

property,” provided that “it reduces the amount of loss that otherwise would

have been payable under this coverage or ‘Loss of Income’ coverage.”




                                        8
 Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20      PageID.9   Page 9 of 99




      22.     The Policy provides “Civil Authority” coverage. Under this

coverage, Defendants promised to pay for loss of business income in the

absence of actual damage to Plaintiff’s property under the following conditions:

      When a Covered Cause of Loss causes damage to property other
      than property at the described premises, we will pay for the
      actual “Loss of Income” you sustain and necessary Extra Expense
      caused by action of civil authority that prohibits access to the
      described premises, provided that both of the following apply:

      (1) Access to the area immediately surrounding the damaged
      property is prohibited by civil authority as a result of the damage,
      and the described premises are within that area but are not more
      than one mile from the damaged property; and

      (2) The action of civil authority is taken in response to dangerous
      physical conditions resulting from the damage or continuation of
      the Covered Cause of Loss that caused the damage….

      23.     Plaintiff pleads that to the extent terms used in the “Covered Cause

of Loss,” “Loss of Income” coverage, “Extended Loss of Income” coverage, “Extra

Expense” coverage, and “Civil Authority” coverage are used inconsistently they

are ambiguous, and under Michigan coverage law must be construed against the

Defendants.

                          JURISDICTION AND VENUE

      24.     Plaintiff Turek is a Michigan corporation operating in Alcona

County, Michigan. It is duly registered and qualified to conduct business at its

stated location in Harrisville, Michigan.



                                         9
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20     PageID.10   Page 10 of 99




     25.     Defendants State Farm are Illinois corporations with their principal

place of business in the state of Illinois.

     26.     At all times material, each of the Defendants engaged in substantial

activity on a continuous and systematic basis in the State of Michigan, by issuing

and selling insurance policies in Michigan, and by contracting to insure

property located in Michigan. Each Defendants sells insurance through

Michigan-based agents and brokers and is qualified to conduct insurance

business within the State of Michigan. State Farm Mutual Automobile Insurance

is qualified as a property and casualty insurer under NAIC number 25178. State

Farm Fire and Casualty Company is qualified as a property and casualty insurer

under NAIC number 25143.

      27.    This Court’s jurisdiction is based on 28 U.S.C. 1332(d) (2) and (6).

There is at least one plaintiff diverse from one defendant, and the aggregate

amount in controversy exceeds $5,000,000. Upon information and belief, there

are hundreds, or thousands of identical form policies issued by the Defendants

in the State of Michigan, and each of these policyholders is a potential class

member. This Court also has subject matter jurisdiction under 28 U.S.C. §§ 2201

and 2202 and is authorized to grant declaratory relief under these statutes.

      28.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events and/or omissions giving rise to the


                                          10
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20     PageID.11   Page 11 of 99




claims occurred within the Eastern District of Michigan, a substantial part of

property that is subject of the action is situated in this district, and Defendant

State Farm bound this policy through a broker located within this district.

      29.     This Court has personal jurisdiction over both Defendants because

Plaintiff’s claims arise out of, among other things, Defendants conducting,

engaging in, and/or carrying on business in Michigan; Defendants breaching a

contract in this state by failing to perform acts required by contract to be

performed in this state; and Defendants contracting to insure property in

Michigan, including but not limited to the premises insured under the Policy.

      30.     Defendants   also   purposefully   availed   themselves     of   the

opportunity of conducting activities in the state of Michigan by marketing their

insurance policies and services within the state, and intentionally developing

relationships with brokers, agents, and customers within the state to insure

property within the state, all of which resulted in the policy at issue in this

action.


          ON MARCH 24, 2020 PLAINTIFF SUFFERED A COVERED LOSS
          DUE TO THE STATE OF MICHIGAN’S EXERCISE OF POLICE
          POWER TO SHUT-DOWN ITS BUSINESS


      31.     On March 24, 2020, the Governor of the State of Michigan issued

Executive Order 2020-21, titled “Temporary requirement to suspend activities



                                       11
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20        PageID.12   Page 12 of 99




that are not necessary to sustain or protect life” (the “Order”). Among the terms

of the Order are the following:

            “No person or entity shall operate a business or conduct
            operations that require workers to leave their homes or places
            of residence except to the extent that those workers are
            necessary to sustain or protect life or to conduct minimum basic
            operations.”

            “In-person activities that are not necessary to sustain or protect
            life must be suspended until normal operations resume.”

            “a willful violation of this order is a misdemeanor.”

      32.      The Order barred Plaintiff from operating its business at the

insured premises. At the same time, Plaintiff has incurred fixed costs necessary

to maintain the existence of the practice.

      33.      The State’s exercise of police powers is a “Covered Cause of Loss.”

It caused physical loss to “[p]roperty, used in [Plaintiff’s] business, that [it]

own[s], lease[s] from others or rent[s] from others, or that is loaned to

[Plaintiff],” and “property of others that is in [Plaintiff’s] care, custody and

control.”

      34.      Under Michigan law, “property” is both the tangible good and the

possessor’s right and interest to its use. Michigan law defines “damage” as

“injury or harm that reduces value, [or] usefulness.” Michigan law defines

“damage to property” as an interference with rights of ownership, possession,



                                          12
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20    PageID.13   Page 13 of 99




or enjoyment. Physical alterations to property may involve microscopic, sub-

cellular, aesthetic, and other alterations that are not apparent to visual

inspection. Additionally, loss of use, and loss of functionality are “direct

physical damage” or “damage to property” under this all-risk Policy.

      35.   The property Plaintiff uses in its business, as defined, has been

damaged. It cannot be used for business activity in accordance with its pre-

Order function and status. Among the property so damaged is Plaintiff’s

chiropractic   equipment,   certain   leased   equipment,    medication    and

supplements with expiration dates, and other depreciating assets. Each of

these has suffered loss of use, loss of functionality, loss of value, and other

forms of damage and/or loss. Upon information and belief, every business

policyholder in the class has likewise suffered the same type and manner of

damage or loss.

      36.   In addition, according to a May 21, 2020 amendment to the Order,

a condition for resumption of Plaintiff’s business will include structural

alterations to the premises to comply with State-imposed requirements for

resumption of business activity. Upon information and belief, every business

policyholder in the class has likewise suffered the same type and manner of

damage or loss.




                                      13
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20    PageID.14   Page 14 of 99




      37.   Plaintiff’s and the class’s “operations” have been “suspended”

under the meaning of the Policy since the issuance of the Order. The Order has

triggered “Loss of Income,” “Extended Loss of Income,” “Extra Expenses,” and

“Civil Authority” Coverages.

      38.   The State applied its exercise of police powers to businesses

throughout the State of Michigan. There are numerous businesses within a

one-mile radius equally affected by the Order, and whose property rights are

equally affected as those of the Plaintiff. Other non-essential businesses have

suffered the same damage to property as Plaintiff. Each of their equipment or

inventory has decayed or expired. Each has been ordered to make physical

alterations in order to resume ordinary business. Accordingly, all conditions

for “Civil Authority” Coverage have been met.

      39.   Plaintiff has suffered a loss of business income since March 24,

2020. Defendants have not paid Plaintiff his “Net Income” and “continuing

normal operating expenses,” including “ordinary payroll expenses. These

losses and expenses are not excluded from coverage under the Policy.

      40.   Plaintiff’s loss arises from the shutdown order. The Order and loss

were a natural and continuous sequence, unbroken by any new, independent

cause, which produces the injury, without which such injury would not have

occurred. Accordingly, the State’s exercise of its police powers by and through


                                      14
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20       PageID.15   Page 15 of 99




the Order is the sole cause of the Plaintiff’s and the class’s loss of business

income.

      41.      Plaintiff provided notice of its losses and expenses to Defendants,

consistent with the terms and procedures of the Policy. Defendants made a

summary denial of the claim without undertaking any individual investigation.

(Exhibit 2).

      42.      Defendants’ denial of coverage is perfunctory, inadequate, and

contradictory. Plaintiff does not claim that there has been Covid-19 on its

premises. Nevertheless, Defendants claim that a virus exclusion operates to

deny the claim and the claims of other Michigan policyholders.

      43.      Upon information and belief, Defendants have disseminated the

same or substantially same denial to many other Michigan insureds, and

Defendants intend to conduct no individual determination of coverage with

respect to any claim that arises as result of the suspension of business

activities in Michigan arising from the State’s exercise of police powers.

      44.      Plaintiff is not obligated to plead in anticipation of a defense.

Although not required, for the avoidance of doubt, Plaintiff asserts that the

standard-form virus exclusion is (1) inapplicable to these claims because the

existence of the threat of the Covid-19 virus was unrelated to the loss suffered

by State’s exercise of police powers, and (2) to the extent Defendants seek to


                                         15
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.16      Page 16 of 99




assert the exclusion to non-cleanup actions it is ambiguous, must be construed

against Defendants, and/or is void as against public policy due to

misrepresentation. The ambiguity is both intrinsic and extrinsic.

      45.    The exclusion began to be added to standard-form property

policies after 2006. When adding the exclusion to the standard commercial

property policy form, the Defendants, through their agents, misrepresented to

insurance regulators what the exclusion was for, misrepresented that it would

not narrow coverage, and misrepresented the apparent purpose of the

exclusion.

      46.    In order to be effective, the exclusion had to be approved by,

among others, state insurance regulators. The Defendants, through their

agents, told regulators that the reason for the amendment was for

contamination removal costs in first party insurance situations. On July 6,

2006, the Insurance Services Office (“ISO”) representing, among others, the

Defendants, filed a circular with insurance regulators titled, “New

Endorsements Filed To Address Exclusion of Loss Due to Virus or Bacteria.”

Among other things, in that document, ISO stated in relevant part:

      While property policies have not been a source of recovery for
      losses involving contamination by disease-causing agents, the
      specter of pandemic or hitherto unorthodox transmission of
      infectious material raises the concern that insurers employing such
      policies may face claims in which there are efforts to expand


                                      16
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20       PageID.17    Page 17 of 99




      coverage and to create sources of recovery for such losses, contrary
      to policy intent.
      In light of these concerns, we are presenting an exclusion relating to
      contamination by disease-causing viruses or bacteria or other
      disease-causing microorganisms.
(Exhibit 3, emphasis added). In light of these representations, and in reliance

on them, the exclusion was added to the standard-form policies, in addition to

standard-form pollution and asbestos exclusions, to provide that this type of

clean-up was also excluded.


      47.    Plaintiff’s claim occurred in the absence of virus contamination. The

claim at issue is not for clean-up. Nothing in the Order compels Plaintiff or any

policyholder to de-contaminate their premises. Nothing in the Order suggests

that the reason for its issuance was to prevent premises from viral

contamination. Defendants’ denial of coverage is contrary to the plain language

of the Policy, and to Defendants’ corresponding promises and contractual

obligations, and to its prior interpretation of and understanding of the risk of

business interruption.


      48.    One reasonable interpretation of that exclusion is that the Policy

would cover the Plaintiff for negligent acts that pass Covid-9 (or any other virus)

to its patients, but not cover Plaintiff for costs leading to de-contamination of the

premises where the patient was infected. Thus, an absurd result would ensue,


                                         17
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20      PageID.18   Page 18 of 99




that had the State ordered Plaintiff to shut down because of tortious acts relating

to viral infection, coverage would be provided, but had the State ordered Plaintiff

to shut down because the facility was contaminated leading to infection, no

coverage attaches.


      49.   Plaintiff pleads that the most plausible interpretation of the virus

exclusion language cited in the denial letter is that told to insurance regulators

in 2006. The exclusion would apply in the event of a loss not pleaded in this

litigation. Only with that interpretation can Plaintiff’s reasonable expectation of

what it purchased be harmonized with the policy language.


      DEFENDANTS DENIED THE CLAIM SOLELY BECAUSE OF THE
      SCALE OF POTENTIAL LOSSES FOR A RISK THEY SHOULD HAVE
      ANTICIPATED

      50.   The American Property Casualty Insurance Association has said

that while the US property and casualty insurance industry takes in about $6

billion in premiums a month, it is seeing small business losses at between $255

and $431 billion.

https://www.reuters.com/article/us-health-coronavirus-insurance-
business/insurers-feel-the-heat-as-chefs-trump-join-calls-for-payouts-
idUSKCN22628P

      51.   The insurance industry has written business interruption

insurance for decades. It has written insurance assuming risks of government



                                        18
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20     PageID.19   Page 19 of 99




shutdown for decades. Both business interruption insurance and civil authority

insurance assume loss of use and loss of access losses. There is nothing unusual

about this claim except for the sheer scale of claims from businesses in at least

41 states facing their states exercising their police powers in the face of an

unprecedented emergency.

      52.   Facing this, the insurance industry has publicly said that it did not

“intend” to insure property damage arising from shutdown orders around the

country. It has distanced itself from prior catastrophic—and covered—events

like Hurricane Sandy, which caused massive property damage and resulting

business interruption to its policyholders.

      53.   The leading public voice for the property and casualty industry on

this issue is Evan Greenberg, Chief Executive Officer for Chubb Insurance

Group. Greenberg has publicly warned US policymakers that forcing insurers to

pay for business interruption “would bankrupt the industry.”

https://www.insurancebusinessmag.com/us/news/breaking-news/chubb-
sued-by-human-rights-nonprofit-over-covid19-business-interruption-
coverage-221072.aspx

      54.   It appears that State Farm and other large property and casualty

insurers have simply drawn a hard line that every claim relating to this

situation, whether property or casualty, will be denied, and a collective decision

has been made to fight each claim. Greenberg was quoted as follows:


                                       19
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20       PageID.20    Page 20 of 99




      “Most catastrophes, like a hurricane or an earthquake, are limited
      by geography or time,” Greenberg said. “Pandemic is very different.
      You can imagine it hits all insurers, or a large majority, for a loss all
      at once. It has no geographic bounds, it has no time limit”…
      Disasters such as a fire, tornado, flood or a hurricane that cause
      physical losses to property would trigger business interruption
      coverage, he explained. Pandemics, unlike other catastrophes, are
      not included in the language for a specific reason, he said.
      Insurance companies have “finite balance sheets” and potential
      pandemic losses are “infinite,” Greenberg said. “So the only one
      who could really take the infinite nature, financial nature, of that is
      the government,” he said. “The insurance industry has $800 billion
      in capital and that’s to support all the normal risks we insure, plus
      the catastrophe events ... we may incur in one year.”

https://www.cnbc.com/2020/04/16/chubb-ceo-making-insurers-cover-
pandemic-losses-is-unconstitutional.html

      55.    The blanket denial of claims is guided not by policy interpretation

or its earlier representations to regulators, but by the sheer size of the exposure

to State Farm. State Farm offered business interruption insurance to its

policyholders in full anticipation of the risks it is now facing. Insofar as it finds

itself with potentially calamitous under-reserve and capitalization issues as a

result of too many claims it failed to anticipate, the risk of under-pricing its

business interruption insurance is not and should not be on State Farm’s

policyholders.


                         CLASS ACTION ALLEGATIONS

      56.    The class claims all derive directly from a single course of conduct



                                         20
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20       PageID.21   Page 21 of 99




by Defendants: their systematic and uniform refusal to pay insureds for losses

suffered due to the Order and the related actions to suspend business

operations.

      57.     Plaintiff brings this action pursuant to Rules 23(a), 23(b)(1),

23(b)(2), and/or 23(b)(3), as well as 23(c)(4), of the Federal Rules of Civil

Procedure, individually and on behalf of all others similarly situated. This

action satisfies the numerosity, commonality, typicality, adequacy,

predominance, and superiority requirements of those provisions.

      58.     Plaintiff seeks to represent classes defined as:

           a)     All persons and entities with insured property located
      in the State of Michigan with Loss of Income coverage under a
      property insurance policy issued by Defendants that suffered a
      suspension of business as a non-essential business, and for which
      Defendants have denied a claim for the losses or have otherwise
      failed to acknowledge, accept as a covered loss, or pay for the
      covered losses (“the Loss of Income Coverage Class”).

           b)      All persons and entities with insured property located
       in the State of Michigan with Civil Authority coverage under a
       property insurance policy issued by Defendants that suffered Loss
       of Income caused by the Order, and for which Defendants have
       denied a claim for the losses or have otherwise failed to
       acknowledge, accept as a covered loss, or pay for the covered
       losses (“the Civil Authority Coverage Class”).

            c)    All persons and entities with insured property located
       in the State of Michigan with Extra Expense coverage under a
       property insurance policy issued by Defendants that that suffered
       Loss of Income caused by the Order, and for which Defendants
       have denied a claim for the expenses or have otherwise failed to


                                         21
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20        PageID.22   Page 22 of 99




       acknowledge, accept as a covered expense, or pay for the covered
       expenses (“the Extra Expense Coverage Class”).


      59.     Excluded from each defined proposed Class are Defendants and

any of their members, affiliates, parents, subsidiaries, officers, directors,

employees, successors, or assigns; governmental entities; Class Counsel and

their employees; and the judicial officers and Court staff assigned to this case

and their immediate family members.

      60.     Plaintiff reserves the right to modify, expand, or amend the

definitions of the proposed Classes, as appropriate, during the course of this

litigation.

      61.     This action has been brought and may properly be maintained on

behalf of each Class proposed herein under the criteria of Rule 23 of the Federal

Rules of Civil Procedure.

              Numerosity and Ascertainability

      62.     This action satisfies the requirements of Fed. R. Civ. P. 23(a)(1). The

members of each proposed Class are so numerous that individual joinder of all

Class members is impracticable. There are, at a minimum, hundreds of members

of each proposed Class.

      63.     The identity of Class members is ascertainable, as the names and

addresses of all Class members can be identified in Defendants’ or their agents’


                                         22
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20     PageID.23   Page 23 of 99




books and records. Class members may be notified of the pendency of this action

by recognized, Court-approved notice dissemination methods, which may

include U.S. mail, electronic mail, internet postings, and/or published notice.

            Predominance of Common Issues

      64.   This action satisfies the requirements of Fed. R. Civ. P. 23(a)(2) and

23(b)(3) because this action involves common questions of law and fact which

predominate over any questions affecting only individual Class members.

Defendants issued all-risk policies to all the members of each proposed Class in

exchange for payment of premiums by the Class members. The questions of law

and fact affecting all Class members include, without limitation, the following:

           a)     Whether Plaintiff and the Class members suffered a
      covered loss under the policies issued to members of the Class;

             b)   Whether Defendants’ Loss of Income coverage applies
      to a suspension of business caused by the Order;

             c)     Whether Defendants’ Civil Authority coverage applies
      to a Loss of Income caused by the Order;

            d)     Whether Defendants’ Extra Expense coverage applies
      to a Loss of Income caused by the Order;

            e)    Whether Defendants have breached their contracts of
      insurance through a uniform and blanket denial of all claims for
      business losses;

            f)    Whether Defendants are entitled to raise the “virus
      exclusion” in light of the claims and their prior misrepresentations;



                                       23
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20     PageID.24     Page 24 of 99




            g)    Whether the “virus exclusion” is applicable, or is void;

          h)     Whether Plaintiff and the Class members suffered
      damages as a result of Defendants’ actions; and

            i)   Whether Plaintiff and the Class members are entitled
      to an award of reasonable attorneys’ fees, interest, and costs.

            Typicality

      65.   This action satisfies the requirements of Fed. R. Civ. P. 23(a)(3)

because Plaintiff’s claims are typical of the claims of the Class members and

arise from the same course of conduct by Defendants. Plaintiff and the other

Class members are all similarly affected by Defendants’ refusal to pay under

their property insurance policies. Plaintiff’s claims are based upon the same

legal theories as those of the other Class members. Plaintiff and the other Class

members sustained damages as a direct and proximate result of the same

wrongful practices in which Defendants engaged. The relief Plaintiff seeks is

typical of the relief sought for the absent Class members.

            Adequacy of Representation

      66.   This action satisfies the requirements of Fed. R. Civ. P. 23(a)(4)

because Plaintiff will fairly and adequately represent and protect the interests

of Class members. Plaintiff has retained counsel with substantial experience in

prosecuting complex class action and insurance coverage litigation.

      67.   Plaintiff and its counsel are committed to vigorously prosecuting


                                       24
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20       PageID.25   Page 25 of 99




this action on behalf of the Class members and have the financial resources to

do so. Neither Plaintiff nor its counsel has interests adverse to those of the Class

members.

            Inconsistent or Varying Adjudications and the Risk of
            Impediments to Other Class Members’ Interests

      68.   This action satisfies the requirements of Fed. R. Civ. P. 23(b)(1).

Plaintiff seeks class-wide adjudication as to the interpretation and scope of

Defendants’ property insurance policies. The prosecution of separate actions

by individual members of the proposed Classes would create an imminent risk

of inconsistent or varying adjudications that would establish incompatible

standards of conduct for Defendants.

            Final Injunctive and/or Corresponding Declaratory
            Relief with Respect to the Class is Appropriate

      69.   This action satisfies the requirements of Fed. R. Civ. P. 23(b)(2)

because Defendants acted or refused to act on grounds generally applicable to

Plaintiff and the other Class members, thereby making appropriate final

injunctive and/or corresponding declaratory relief with respect to the Class

members. The class claims all derive directly from Defendants’ systematic and

uniform refusal to pay insureds for losses. Defendants’ actions or refusal to act

are grounded upon the same generally applicable legal theories.

      Superiority

                                        25
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20    PageID.26    Page 26 of 99




      70.   This action satisfies the requirements of Fed. R. Civ. P. 23(b)(3)

because a class action is superior to other available methods for the fair and

efficient adjudication of this controversy. The common questions of law and of

fact regarding Defendants’ conduct and the interpretation of the common

language in their property insurance policies predominate over any questions

affecting only individual Class members.

      71.   Because the damages suffered by certain individual Class members

may be relatively small, the expense and burden of individual litigation would

make it very difficult or impossible for all individual Class members to redress

the wrongs done to each of them individually, such that many Class members

would have no rational economic interest in individually controlling the

prosecution of specific actions, and the burden imposed on the judicial system

by individual litigation by even a small fraction of the Class would be enormous,

making class adjudication the superior alternative under Fed. R. Civ. P.

23(b)(3)(A).

      72.   The conduct of this action as a class action presents far fewer

management difficulties, far better conserves judicial resources and the parties’

resources, and far more effectively protects the rights of each Class member

than would piecemeal litigation. Compared to the expense, burdens,

inconsistencies, economic infeasibility, and inefficiencies of individualized


                                       26
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20     PageID.27   Page 27 of 99




litigation, the challenges of managing this action as a class action are

substantially outweighed by the benefits to the legitimate interests of the

parties, the Court, and the public of class treatment in this Court, making class

adjudication superior to other alternatives, under Fed. R. Civ. P. 23(b)(3)(D).

      73.     Plaintiff is not aware of any obstacles likely to be encountered in

the management of this action that would preclude its maintenance as a class

action. Rule 23 provides the Court with authority and flexibility to maximize the

efficiencies and benefits of the class mechanism and reduce management

challenges. The Court may, on motion of Plaintiff or on its own determination,

certify statewide classes for claims sharing common legal questions; utilize the

provisions of Rule 23(c)(4) to certify any particular claims, issues, or common

questions of fact or law for class-wide adjudication; certify and adjudicate

bellwether class claims; and utilize Rule 23(c)(5) to divide any Class into

subclasses.

                              CAUSES OF ACTION
                    COUNT I: DECLARATORY JUDGMENT
               (On behalf of the Loss of Income Coverage Class)

      74.     Plaintiff re-adopts and re-alleges paragraphs 1 through 73 above.

      75.     Plaintiff brings this Count individually and on behalf of the other

members of the Loss of Income Coverage Class.

      76.     Under 28 U.S.C. §§ 2201 and 2202, this Court has jurisdiction to


                                        27
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20      PageID.28   Page 28 of 99




declare the rights and other legal relations of the parties in dispute.

      77.   Plaintiff’s Policy, as well as the policies of other Loss of Income

Coverage Class members, are insurance contracts under which Defendants

were paid premiums in exchange for promises to pay Class members’ losses for

claims covered by the Policy.

      78.   In the Policy, Defendants promised to pay for losses of business

income sustained as a result of perils not excluded under the Policy. Specifically,

Defendants promised to pay for losses of business income sustained as a result

of a suspension of business operations.

      79.   The Order caused direct physical loss of and damage to Turek and

other Class members’ premises, resulting in suspensions of business operations

at these premises. These suspensions have caused Plaintiff and Class members

to suffer losses of business income.

      80.   These suspensions and losses triggered business income coverage

under the Policy and other Class members’ policies.

      81.   Plaintiff and the other Class members have complied with all

applicable provisions of their respective policies, including payment of

premiums.

      82.   Defendants dispute that the Policy and other Class members’

policies provide coverage for these losses.


                                        28
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20    PageID.29    Page 29 of 99




      83.   Plaintiff seeks a Declaratory Judgment that its Policy and other

Class members’ policies provide coverage for the losses of business income.

      84.   An actual case or controversy exists regarding Plaintiff’s and other

Class members’ rights and Defendants’ obligations to reimburse Plaintiff and

other Class members for the full amount of these losses. Accordingly, the

Declaratory Judgment sought is justiciable.

      WHEREFORE, Plaintiff requests that this Court enter a Declaratory

Judgment declaring that the Policy and other Class members’ policies provide

coverage for Class members’ losses of business income.

                    COUNT II: BREACH OF CONTRACT
             (On behalf of the Loss of Income Coverage Class)

      85.   Plaintiff re-adopts and re-alleges paragraphs 1 through 84 above.

      86.   Plaintiff brings this Count individually and on behalf of the other

members of the Loss of Income Coverage Class.

      87.   Plaintiff’s Policy, as well as the policies of other Loss of Income

Coverage Class members, are insurance contracts under which Defendants

were paid premiums in exchange for promises to pay Class members’ losses for

claims covered by the Policy.

      88.   In the Policy, Defendants promised to pay for losses of business

income incurred as a result of risk not excluded under the Policy. Specifically,



                                       29
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20    PageID.30   Page 30 of 99




Defendants promised to pay for losses of business income sustained as a result

of a suspension of business operations.

      89.   The Order caused direct physical loss of and damage to Turek and

other Class members’ premises, resulting in suspensions of business operations

at these premises. These suspensions have caused Class members to suffer

losses of business income.

      90.   These suspensions and losses triggered business income coverage

under the Policy and other Class members’ policies.

      91.   Plaintiff and the other Class members have complied with all

applicable provisions of their respective policies, including payment of

premiums.

      92.   Defendants, without justification, have refused performance under

the Policy and other Class members’ policies by denying coverage for these

losses and expenses. Accordingly, Defendants are in breach of the Policy and

other Class members’ policies.

      93.   As a result of Defendants’ breaches of the Policy and other Class

members’ policies, Plaintiff and other Class members have suffered actual and

substantial damages for which Defendants are liable.

      WHEREFORE, Plaintiff, individually and on behalf of other Class

members, seeks compensatory damages resulting from Defendants’ breaches


                                      30
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20      PageID.31   Page 31 of 99




of the Policy and other Class Members’ policies and seek all other relief

deemed appropriate by this Court, including attorneys’ fees and costs.

                   COUNT III: DECLARATORY JUDGMENT
              (On behalf of the Extra Expense Coverage Class)

      94.   Plaintiff re-adopts and re-alleges paragraphs 1 through 93 above.

      95.   Plaintiff brings this Count individually and on behalf of the other

members of the Extra Expense Coverage Class.

      96.   Under 28 U.S.C. §§ 2201 and 2202, this Court has jurisdiction to

declare the rights and other legal relations of the parties in dispute.

      97.   Plaintiff’s Policy, as well as the policies of other Extra Expense

Coverage Class members, are insurance contracts under which Defendants

were paid premiums in exchange for promises to pay Class members’ losses for

claims covered by the Policy.

      98.   Specifically, Defendants promised to pay for Extra Expenses

incurred by Plaintiff and other Class members that the insureds would not have

incurred if there had been no loss or damage to the insured premises.

      99.   The Order caused direct physical loss of and damage to Turek and

other Class members’ insured premises, resulting in suspensions of business

operations at these premises. As a result, Plaintiff and other Class members

have incurred Extra Expenses.



                                        31
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.32   Page 32 of 99




      100. These Expenses triggered Extra Expense coverage under the Policy

and other Class members’ policies.

      101. Plaintiff and the other Class members have complied with all

applicable provisions of their respective policies, including payment of

premiums.

      102. Defendants, without justification, dispute that the Policy and other

Class members’ policies provide coverage for these Extra Expenses.

      103. Plaintiff, individually and on behalf of the other members of the

Extra Expense Coverage Class, seeks a Declaratory Judgment that its Policy, and

those of other members of the Extra Expense Coverage Class, provides coverage

for these Extra Expenses.

      104. An actual case or controversy exists regarding Class members’

rights and Defendants’ obligations under Class members’ policies to reimburse

Class members for these Extra Expenses. Accordingly, the Declaratory

Judgment sought is justiciable.

      WHEREFORE, Plaintiff requests that this Court enter a Declaratory

Judgment declaring that the Policy and other Class members’ policies provide

coverage for Class members’ Extra Expenses.

                   COUNT IV: BREACH OF CONTRACT
             (On behalf of the Extra Expense Coverage Class)



                                      32
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.33   Page 33 of 99




      105. Plaintiff re-adopts and re-alleges paragraphs 1 through 104 above.

      106. Plaintiff brings this Count individually and on behalf of the other

members of the Extra Expense Coverage Class.

      107. Plaintiff’s Policy, as well as the policies of other Extra Expense

Coverage Class members, are insurance contracts under which Defendants

were paid premiums in exchange for promises to pay Class members’ losses for

claims covered by the Policy.

      108. Specifically, Defendants promised to pay for Extra Expenses

incurred by Plaintiff and other Class members. These Extra Expenses include

expenses to avoid or minimize the suspension of business, continue operations,

and to repair or replace property.

      109. The Order caused direct physical loss of and damage to Turek and

other Class members’ insured premises, resulting in suspensions of business

operations at these premises. These suspensions have caused Class members

to incur Extra Expenses.

      110. These Extra Expenses triggered Extended Expense coverage under

the Policy and other Class members’ policies.

      111. Plaintiff and the other Class members have complied with all

applicable provisions of the Policy, including payment of premiums.

      112. Defendants, without justification, have refused performance under


                                      33
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20      PageID.34   Page 34 of 99




the Policy and other Class members’ policies by denying coverage for these

Extra Expenses. Accordingly, Defendants are in breach of the Policy and other

Class members’ policies.

      113. As a result of Defendants’ breaches of the Policy and other Class

members’ policies, Plaintiff and other Class members have suffered actual and

substantial damages for which Defendants are liable.

      WHEREFORE, Plaintiff, individually and on behalf of other Class

members, seeks compensatory damages resulting from Defendants’ breaches

of the Policy and other Class Members’ policies and seek all other relief deemed

appropriate by this Court, including attorneys’ fees and costs.

                   COUNT V: DECLARATORY JUDGMENT
              (On behalf of the Civil Authority Coverage Class)

      114. Plaintiff re-adopts and re-alleges paragraphs 1 through 113 above.

      115. Plaintiff brings this Count individually and on behalf of the other

members of the Civil Authority Coverage Class.

      116. Under 28 U.S.C. §§ 2201 and 2202, this Court has jurisdiction to

declare the rights and other legal relations of the parties in dispute.

      117. Plaintiff’s Policy, as well as the policies of other Civil Authority

Coverage Class members, are insurance contracts under which Defendants

were paid premiums in exchange for promises to pay Class members’ losses for



                                        34
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.35   Page 35 of 99




claims covered by the policies.

      118. In the Policy and other Class members’ policies, Defendants

promised to pay for losses of business income sustained and extra expenses

incurred when, among other things, a Covered Cause of Loss causes damage to

property near the insured premises, and the civil authority prohibits access to

property near the insured premises.

      119. Plaintiff and other Class members have suffered losses and

incurred expenses as a result of actions of the Order that prohibited access to

insured premises under the Policy and Class members’ policies.

      120. These losses satisfied all requirements to trigger Civil Authority

coverage under the Policy and other Class members’ policies.

      121. Plaintiff and the other Class members have complied with all

applicable provisions of the Policy, including payment of premiums.

      122. Defendants, without justification, dispute that the Policy provides

coverage for these losses.

      123. Plaintiff seeks a Declaratory Judgment that its Policy and other

Class members’ policies provide coverage for the losses that Class members

have sustained and extra expenses they have incurred caused by actions of civil

authorities.

      124. An actual case or controversy exists regarding Class members’


                                      35
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.36   Page 36 of 99




rights and Defendants’ obligations under Class members’ policies to reimburse

Class members for these losses and extra expenses. Accordingly, the

Declaratory Judgment sought is justiciable.

      WHEREFORE, Plaintiff, individually and on behalf of other Class

members, requests that this Court enter a Declaratory Judgment declaring that

the Policy provides Civil Authority coverage for the losses and extra expenses

incurred by Plaintiff and the other Class members.

                   COUNT VI: BREACH OF CONTRACT
             (On behalf of the Civil Authority Coverage Class)

      125. Plaintiff re-adopts and re-alleges paragraphs 1 through 124 above.

      126. Plaintiff brings this Count individually and on behalf of the other

members of the Civil Authority Coverage Class.

      127. Plaintiff’s Policy, as well as the policies of other Civil Authority

Coverage Class members, are insurance contracts under which Defendants

were paid premiums in exchange for promises to pay Class members’ losses

and expenses covered by the Policy.

      128. In the Policy and other Class members’ policies, Defendants

promised to pay for losses of business income sustained and extra expenses

incurred when the civil authority prohibits access to property near the insured

premises.



                                      36
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20     PageID.37   Page 37 of 99




         129. Plaintiff and other Class members have suffered losses and

incurred expenses as a result of actions of civil authorities that prohibited

access to insured premises under the Policy and Class members’ policies.

         130. These losses satisfied all requirements to trigger Civil Authority

coverage under the Policy and other Class members’ policies.

         131. Plaintiff and the other Class members have complied with all

applicable provisions of the Policy, including payment of premiums.

         132. Defendants, without justification, have refused performance under

the Policy and other Class members’ policies by denying coverage for these

losses and expenses. Accordingly, Defendants are in breach of the Policy and

other Class members’ policies.

         133. As a result of Defendants’ breaches of the Policy and other Class

members’ policies, Plaintiff and other Class members have suffered actual and

substantial damages for which Defendants are liable.

         WHEREFORE, Plaintiff seeks compensatory damages resulting from

Defendants’ breaches of the Policy and other Class members’ policies, and seek

all other relief deemed appropriate by this Court, including attorneys’ fees and

costs.




                                        37
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20     PageID.38   Page 38 of 99




                             PRAYER FOR RELIEF

     WHEREFORE, Plaintiff respectfully requests that the Court enter

judgment in its favor and against Defendants, as follows:

      A.    Entering an order certifying the proposed statewide Classes,

            designating Plaintiff as Class representative, and appointing

            Plaintiff’s undersigned attorneys as Counsel for the classes;

      B.    Entering declaratory judgments on Counts I, III, and V in favor of

            Plaintiff and the members of the Loss of Income Coverage Class,

            Civil Authority Coverage Class, and Extra Expense Coverage Class

            as follows:

                  i.    Loss of Income, Civil Authority and Extra Expense losses

                        and expenses incurred and sustained as a result of the

                        Order are insured and covered losses and expenses

                        under Plaintiff’s and Class members’ policies; and


                  ii.   Defendants are obligated to pay for the full amount of

                        the Loss of Income, Civil Authority and Extra Expense

                        losses and expenses sustained and incurred, and to be

                        sustained and incurred, as a result of the Order are

                        insured and covered losses and expenses under Plaintiff



                                       38
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20            PageID.39    Page 39 of 99




                               and Class members’ policies;

                        iii.   The “virus exclusion” (if raised as a defense) is not

                               applicable to these claims and/or is void.

      C.       Entering judgments on counts II, IV, and VI in favor of Plaintiff and

               the members of the Loss of Income Coverage Class, Civil Authority

               Coverage Class, and Extra Expense Coverage Class; and awarding

               damages for breach of contract in an amount to be determined at

               trial;

      D.       An order requiring Defendants to pay both pre- and post-judgment

               interest on any amounts awarded;

      E.       An award of costs and attorneys’ fees; and

      F.       Such other or further relief as may be appropriate.


                                 DEMAND FOR JURY TRIAL

           The undersigned hereby demands a trial by jury as to all issues so
triable.


Dated: June 23, 2020




                                               39
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.40   Page 40 of 99




                                   Respectfully submitted,

                                   ALTIOR LAW, P.C.

                                   s/ Kenneth F. Neuman
                                   Kenneth F. Neuman (P39429)
                                   Jennifer M. Grieco (P55501)
                                   Stephen T. McKenney (P65673)
                                   Attorneys for Plaintiffs
                                   401 S. Old Woodward, Suite 460
                                   Birmingham, MI 48009
                                   (248) 594-5252
                                   kneuman@altiorlaw.com
                                   jgrieco@altiorlaw.com
                                   smckenney@altiorlaw.com

                                   Andrew Kochanowski
                                   Jason J. Thompson
                                   Robert B. Sickels
                                   SOMMERS SCHWARTZ, P.C.
                                   One Towne Square, Suite 1700
                                   Southfield, MI 48076
                                   248-355-0300
                                   akochanowski@sommerspc.com
                                   jthompson@sommerspc.com
                                   rsickels@sommerspc.com

                                   Attorneys for Plaintiffs




                                     40
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.41   Page 41 of 99




                       EXHIBIT 1
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.42   Page 42 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.43   Page 43 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.44   Page 44 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.45   Page 45 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.46   Page 46 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.47   Page 47 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.48   Page 48 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.49   Page 49 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.50   Page 50 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.51   Page 51 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.52   Page 52 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.53   Page 53 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.54   Page 54 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.55   Page 55 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.56   Page 56 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.57   Page 57 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.58   Page 58 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.59   Page 59 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.60   Page 60 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.61   Page 61 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.62   Page 62 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.63   Page 63 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.64   Page 64 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.65   Page 65 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.66   Page 66 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.67   Page 67 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.68   Page 68 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.69   Page 69 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.70   Page 70 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.71   Page 71 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.72   Page 72 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.73   Page 73 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.74   Page 74 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.75   Page 75 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.76   Page 76 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.77   Page 77 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.78   Page 78 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.79   Page 79 of 99
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.80   Page 80 of 99




                       EXHIBIT 2
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                    PageID.81          Page 81 of 99



State Farm Fire and Casualty Company




June 4, 2020
                                                             State Farm Insurance Companies
TUREK ENTERPRISES INC                                        Fire Claims
DBA ALCONA CHIROPRACTIC                                      PO BOX 106169
445 S US 23                                                  Atlanta, GA 30348-6169
HARRISVILLE MI 48740-9405                                    Fax 844 236 3646




RE:       Claim Number:                22-07N4-39K
          Date of Loss:                March 24, 2020
          Policy Number:               92-KB-3489-4


Dear Dr. Turek:


This is a follow up to our conversation on 06-04-20. You are making a claim for Loss of Income
due to COVID-19. You advised that you business has been affected by the government
mandate related to COVID-19 as you have been only able to do emergency services because of
this mandate. Our investigation indicates that the insured property has not sustained accidental
direct physical loss. There are exclusions for virus, enforcement of ordinance or law, and
consequential losses. Your policy, Form CMP 4100, and endorsement CMP 4905.1 state in
part:


CMP-4100 BUSINESSOWNERS COVERAGE FORM


SECTION I — COVERED CAUSES OF LOSS
We insure for accidental direct physical loss to Covered Property unless the loss is:
1. Excluded in SECTION I — EXCLUSIONS; or
2. Limited in the Property Subject To Limitations provision.
SECTION I — EXCLUSIONS
     1. We do not insure under any coverage for any loss which would not have occurred in the
        absence of one or more of the following excluded events. We do not insure for such loss
        regardless of: (a) the cause of the excluded event; or (b) other causes of the loss; or (c)
        whether other causes acted concurrently or in any sequence with the excluded event to
        produce the loss; or (d) whether the event occurs suddenly or gradually, involves
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                     PageID.82      Page 82 of 99
TUREK ENTERPRISES INC
DBA ALCONA CHIROPRACTIC
22-07N4-39K
Page 2
June 4, 2020


        isolated or widespread damage, arises from natural or external forces, or occurs as a
        result of any combination of these:
   a. Ordinance Or Law
        (1) The enforcement of any ordinance or law:
           (a) Regulating the construction, use or repair of any property; or
           (b) Requiring the tearing down of any property, including the cost of removing its debris.
        (2) This exclusion, Ordinance Or Law, applies whether the loss results from:
           (a) An ordinance or law that is enforced even if the property has not been damaged;
               or
           (b) The increased costs incurred to comply with an ordinance or law in the course of
               construction, repair, renovation, remodeling or demolition of property or removal of its
               debris, following an accidental direct physical loss to that property.

   j.   Fungi, Virus Or Bacteria
        (1) Growth, proliferation, spread or presence of “fungi” or wet or dry rot; or
        (2) Virus, bacteria or other microorganism that induces or is capable of inducing physical
            distress, illness or disease; and
        (3) We will also not pay for:
           (a) Any loss of use or delay in rebuilding, repairing or replacing covered property,
               including any associated cost or expense, due to interference at the described
               premises or location of the rebuilding, repair or replacement of that property, by
               “fungi”, wet or dry rot, virus, bacteria or other microorganism;
           (b) Any remediation of “fungi”, wet or dry rot, virus, bacteria or other microorganism,
               including the cost or expense to:
               i.   Remove the “fungi”, wet or dry rot, virus, bacteria or other microorganism
                    from Covered Property or to repair, restore or replace that property;
               ii. Tear out and replace any part of the building or other property as needed to gain
                   access to the “fungi”, wet or dry rot, virus, bacteria or other microorganism; or
               iii. Contain, treat, detoxify, neutralize or dispose of or in any way respond to or
                    assess the effects of the “fungi”, wet or dry rot, virus, bacteria or other
                    microorganism; or
           (c) The cost of any testing or monitoring of air or property to confirm the type,
               absence, presence or level of “fungi”, wet or dry rot, virus, bacteria or other
               microorganism, whether performed prior to, during or after removal, repair,
               restoration or replacement of Covered Property.
        This exclusion does not apply if “fungi”, wet or dry rot, virus, bacteria or other
        microorganism results from an accidental direct physical loss caused by fire or lightning.
2. We do not insure under any coverage for loss whether consisting of, or directly and
   immediately caused by, one or more of the following:
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                   PageID.83      Page 83 of 99
TUREK ENTERPRISES INC
DBA ALCONA CHIROPRACTIC
22-07N4-39K
Page 3
June 4, 2020


   b. Consequential Losses
       Delay, loss of use or loss of market.

3. We do not insure under any coverage for any loss consisting of one or more of the items below.
   Further, we do not insure for loss described in Paragraphs 1. and 2. immediately above
   regardless of whether one or more of the following: (a) directly or indirectly cause, contribute to
   or aggravate the loss; or (b) occur before, at the same time, or after the loss or any other cause
   of the loss:
   b. Acts Or Decisions
       Conduct, acts or decisions, including the failure to act or decide, of any person, group,
       organization or governmental body whether intentional, wrongful, negligent or without
       fault.


Additionally, please also see the following language from your Loss of Income and Extra
Expense endorsement CMP-4905.1. This requires that there be direct physical loss to the
property at the described premises (445 S US 23, Harrisville, MI). Unfortunately, there is no
physical damage.

CMP-4905.1 LOSS OF INCOME AND EXTRA EXPENSE

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
The coverage provided by this endorsement is subject to the provisions of SECTION I —
PROPERTY, except as provided below.
COVERAGES
1. Loss Of Income
   a. We will pay for the actual “Loss Of Income” you sustain due to the necessary “suspension”
      of your “operations” during the “period of restoration”. The “suspension” must be caused
      by accidental direct physical loss to property at the described premises. The loss must be
      caused by a Covered Cause Of Loss. With respect to loss to personal property in the open
      or personal property in a vehicle, the described premises include the area within 100 feet
      of the site at which the described premises are located.
       With respect to the requirements set forth in the preceding paragraph, if you occupy only
       part of the site at which the described premises are located, then the described premises
       means:
       (1) The portion of the building which you rent, lease or occupy; and
       (2) Any area within the building or on the site at which the described premises are located,
           if that area is the only such area that:
           (a) Services; or
           (b) Is used to gain access to;
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                 PageID.84      Page 84 of 99
TUREK ENTERPRISES INC
DBA ALCONA CHIROPRACTIC
22-07N4-39K
Page 4
June 4, 2020


           the described premises.
   b. We will only pay for “Loss Of Income” that you sustain during the “period of restoration”
      that occurs after the date of accidental direct physical loss and within the number of
      consecutive months for Loss Of Income And Extra Expense shown in the Declarations.
      We will only pay for “ordinary payroll expenses” for 90 days following the date of accidental
      direct physical loss.
2. Extra Expense
   a. We will pay necessary “Extra Expense” you incur during the “period of restoration” that
      you would not have incurred if there had been no accidental direct physical loss to property
      at the described premises. The loss must be caused by a Covered Cause Of Loss. With
      respect to loss to personal property in the open or personal property in a vehicle, the
      described premises include the area within 100 feet of the site at which the described
      premises are located.
       With respect to the requirements set forth in the preceding paragraph, if you occupy only
       part of the site at which the described premises are located, then the described premises
       means:
       (1) The portion of the building which you rent, lease or occupy; and
       (2) Any area within the building or on the site at which the described premises are located,
           if that area is the only such area that:
           (a) Services; or
           (b) Is used to gain access to;
          the described premises.
   b. We will only pay for “Extra Expense” that occurs after the date of accidental direct physical
      loss and within the number of consecutive months for Loss Of Income And Extra Expense
      shown in the Declarations.

The following language, from the same endorsement, discusses action of civil authority
preventing access. It also still requires that there be physical damage, within one mile of
the described property. It also requires that the damage be the result of a Covered
Cause of Loss, which as outlined above, virus is not.

4. Civil Authority
   a. When a Covered Cause Of Loss causes damage to property other than property at the
      described premises, we will pay for the actual “Loss Of Income” you sustain and necessary
      “Extra Expense” caused by action of civil authority that prohibits access to the described
      premises, provided that both of the following apply:
       (1) Access to the area immediately surrounding the damaged property is prohibited by
           civil authority as a result of the damage, and the described premises are within that
           area but are not more than one mile from the damaged property; and
       (2) The action of civil authority is taken in response to dangerous physical conditions
           resulting from the damage or continuation of the Covered Cause Of Loss that caused
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                    PageID.85      Page 85 of 99
TUREK ENTERPRISES INC
DBA ALCONA CHIROPRACTIC
22-07N4-39K
Page 5
June 4, 2020


             the damage, or the action is taken to enable a civil authority to have unimpeded access
             to the damaged property.
     b. Civil Authority coverage for “Loss Of Income” will begin immediately after the time of the
        first action of civil authority that prohibits access to the described premises and will apply
        for a period of up to four consecutive weeks from the date on which such coverage began.
     c. Civil Authority coverage for necessary “Extra Expense” will begin immediately after the
        time of the first action of civil authority that prohibits access to the described premises and
        will end:
        (1) Four consecutive weeks after the date of that action; or
        (2) When your Civil Authority coverage for “Loss Of Income” ends;
        whichever is later.


SECTION I — CONDITIONS
1. Property Loss Conditions
     d. Legal Action Against Us
        No one may bring a legal action against us under this insurance unless:
        (1) There has been full compliance with all of the terms of this insurance; and
        (2) The action is brought within 2 years after the date on which the accidental direct
            physical loss occurred.

Your policy does not provide coverage for this type of loss, and we trust our explanation is
complete. We will, of course, be available to discuss the position we have taken. By specifying
the above grounds for denial, State Farm Fire and Casualty Company does not intend to waive,
but rather specifically reserves all of its rights, including other defenses which may be applicable
to this claim.



Sincerely,



Matthew Strotman
Claim Specialist
State Farm Fire & Casulty Company
844-458-4300 EXT 4023273955

**

Enclosure(s): **
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.86   Page 86 of 99
TUREK ENTERPRISES INC
DBA ALCONA CHIROPRACTIC
22-07N4-39K
Page 6
June 4, 2020
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20   PageID.87   Page 87 of 99




                       EXHIBIT 3
  Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                        PageID.88       Page 88 of 99




FORMS - FILED                                                                                     JULY 6, 2006
FROM: LARRY PODOSHEN, SENIOR ANALYST

                                                  COMMERCIAL PROPERTY                          LI-CF-2006-175

NEW ENDORSEMENTS FILED TO ADDRESS EXCLUSION OF
LOSS DUE TO VIRUS OR BACTERIA

This circular announces the submission of forms filings to address exclusion of loss
due to disease-causing agents such as viruses and bacteria.
BACKGROUND
              Commercial Property policies currently contain a pollution exclusion that encompasses
              contamination (in fact, uses the term contaminant in addition to other terminology). Although the
              pollution exclusion addresses contamination broadly, viral and bacterial contamination are specific
              types that appear to warrant particular attention at this point in time.

ISO ACTION
              We have submitted forms filing CF-2006-OVBEF in all ISO jurisdictions and recommended the
              filing to the independent bureaus in other jurisdictions. This filing introduces new endorsement
              CP 01 40 07 06 - Exclusion Of Loss Due To Virus Or Bacteria, which states that there is no coverage
              for loss or damage caused by or resulting from any virus, bacterium or other microorganism
              that induces or is capable of inducing physical distress, illness or disease.
              Note: In Alaska, District of Columbia, Louisiana*, New York and Puerto Rico, we have submitted
              a different version of this filing, containing new endorsement CP 01 75 07 06 in place of CP 01 40.
              The difference relates to lack of implementation of the mold exclusion that was implemented in
              other jurisdictions under a previous multistate filing.
              Both versions of CF-2006-OVBEF are attached to this circular.
              * In Louisiana, the filing was submitted as a recommendation to the Property Insurance Association
              of Louisiana (PIAL), the independent bureau with jurisdiction for submission of property filings.

PROPOSED EFFECTIVE DATE
              Filing CF-2006-OVBEF was submitted with a proposed effective date of January 1, 2007, in
              accordance with the applicable effective date rule of application in each state, with the exception of
              various states for which the insurer establishes its own effective date.
              Upon approval, we will announce the actual effective date and state-specific rule of effective date
              application for each state.




INSURANCE SERVICES OFFICE, INC. 545 WASHINGTON BOULEVARD JERSEY CITY, NJ 07310-1686
WWW.ISO.COM              © ISO Properties, Inc., 2006                      Page 1 of 3
      Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                         PageID.89         LI-CF-2006-175
                                                                                                  Page
                                                                                                    Page
                                                                                                       89 3ofof9913




RATING SOFTWARE IMPACT
                New attributes being introduced with this revision:
                •    A new form is being introduced.

CAUTION
                This filing has not yet been approved. If you print your own forms, do not go beyond the proof stage
                until we announce approval in a subsequent circular.

RELATED RULES REVISION
                We are announcing in a separate circular the filing of a corresponding rules revision. Please refer to
                the Reference(s) block for identification of that circular.

REFERENCE(S)
                LI-CF-2006-176 (7/6/06) - New Additional Rule Filed To Address Exclusion Of Loss Due To Virus
                Or Bacteria

ATTACHMENT(S)
                •    Multistate Forms Filing CF-2006-OVBEF
                •    State-specific version of Forms Filing CF-2006-OVBEF (Alaska, District of Columbia,
                     Louisiana, New York, Puerto Rico)
                We are sending these attachments only to recipients who asked to be put on the mailing list for
                attachments. If you need the attachments for this circular, contact your company’s circular
                coordinator.

PERSON(S) TO CONTACT
                If you have any questions concerning:
                •    the content of this circular, please contact:
                               Larry Podoshen
                               Senior Analyst
                               Commercial Property
                               (201) 469-2597              Fax: (201) 748-1637
                               comfal@iso.com
                               lpodoshen@iso.com
                                                      or
                               Loretta Newman, CPCU
                               Manager
                               Commercial Property
                               (201) 469-2582       Fax: (201) 748-1873
                               comfal@iso.com
                               lnewman@iso.com




© ISO Properties, Inc., 2006                                                                              Page 2 of 3
   Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                         PageID.90       PageLI-CF-2006-175
                                                                                                 Page
                                                                                                    90 4ofof9913




                •    the mailing or distribution of this circular, please contact our Customer Service Division:
                               E-mail:              info@iso.com
                               Fax:                 201-748-1472
                               Phone:               800-888-4476
                               World Wide Web:      http://www.iso.com
                               Write:               See address on page 1
                •    products or services, please call or e-mail ISO Customer Service, or call your ISO
                     representative.
                Callers outside the United States may contact us using our global toll-free number (International
                Access Code + 800 48977489) or by e-mail at info.global@iso.com. For information on all ISO
                products, visit us at http://www.iso.com.




© ISO Properties, Inc., 2006                                                                              Page 3 of 3
   Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                             PageID.91       Page 91 of 99




                                           IMPORTANT NOTICE FOR USERS OF
                                             ISO PRODUCTS AND SERVICES

Please make sure that your company has authorized your use of this product and has complied with the
requirements applicable in the jurisdiction where you plan to use it.

We distribute both state-specific and multi-state products and services. We do not distribute all the multi-state
products and services for use in every jurisdiction due to corporate policy, regulatory preference, or variations or
lack of clarity in state laws.

We provide participating insurers with information concerning the jurisdictions for which our products and services
are distributed. Even in those jurisdictions, each insurer must determine what filing requirements, if any, apply
and whether those requirements have been satisfied.

Now, as in the past, all of our products and services are advisory, and are made available for optional use by
participating insurers as a matter of individual choice. Your company must decide for itself which, if any, ISO
products or services are needed or useful to its operation and how those selected for use should be applied. We
urge that you be guided by the advice of your attorneys on the legal requirements.



                         Copyright Explanation

                         The material distributed by Insurance Services Office, Inc. is copyrighted. All
                         rights reserved. Possession of these pages does not confer the right to print,
                         reprint, publish, copy, sell, file, or use same in any manner without the
                         written permission of the copyright owner. Permission is hereby granted to
                         members, subscribers, and service purchasers to reprint, copy, or otherwise
                         use the enclosed material for purposes of their own business use relating to
                         that territory or line or kind of insurance, or subdivision thereof, for which
                         they participate, provided that:

                         A. where ISO copyrighted material is reprinted, copied, or otherwise used
                            as a whole, it must reflect the copyright notice actually shown on such
                            material.

                         B. where ISO copyrighted material is reprinted, copied, or otherwise used
                            in part, the following credit legend must appear at the bottom of each
                            page so used:

                               Includes copyrighted material of Insurance Services Office, Inc., with its
                               permission.




© ISO Properties, Inc., 2006                                                                                Edition 11-03
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                         PageID.92        Page 92 of 99



  COMMERCIAL FIRE AND ALLIED LINES
  FORMS FILING CF-2006-OVBEF



         Amendatory Endorsement -
      Exclusion Of Loss Due To Virus Or
                   Bacteria
  About This Filing
                      This filing addresses exclusion of loss due to disease-causing agents such as
                      viruses and bacteria.

  New Form
                      We are introducing:
                      ♦ Endorsement CP 01 40 07 06 - Exclusion Of Loss Due To Virus Or Bacteria


  Related Filing(s)
                      Rules Filing CF-2006- OVBER


  Introduction
                      The current pollution exclusion in property policies encompasses contamination
                      (in fact, uses the term contaminant in addition to other terminology). Although
                      the pollution exclusion addresses contamination broadly, viral and bacterial
                      contamination are specific types that appear to warrant particular attention at this
                      point in time.
                      An example of bacterial contamination of a product is the growth of listeria
                      bacteria in milk. In this example, bacteria develop and multiply due in part to
                      inherent qualities in the property itself. Some other examples of viral and
                      bacterial contaminants are rotavirus, SARS, influenza (such as avian flu),
                      legionella and anthrax. The universe of disease-causing organisms is always in
                      evolution.
                      Disease-causing agents may render a product impure (change its quality or
                      substance), or enable the spread of disease by their presence on interior building
                      surfaces or the surfaces of personal property. When disease-causing viral or
                      bacterial contamination occurs, potential claims involve the cost of replacement
                      of property (for example, the milk), cost of decontamination (for example,
                      interior building surfaces), and business interruption (time element) losses.




  © ISO Properties, Inc., 2006
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                         PageID.93       Page 93 of 99
   COMMERCIAL FIRE AND ALLIED LINES
   FORMS FILING CF-2006- OVBEF                                                                   Page 2




  Current Concerns
                      Although building and personal property could arguably become contaminated
                      (often temporarily) by such viruses and bacteria, the nature of the property itself
                      would have a bearing on whether there is actual property damage. An allegation
                      of property damage may be a point of disagreement in a particular case. In
                      addition, pollution exclusions are at times narrowly applied by certain courts. In
                      recent years, ISO has filed exclusions to address specific exposures relating to
                      contaminating or harmful substances. Examples are the mold exclusion in
                      property and liability policies and the liability exclusion addressing silica dust.
                      Such exclusions enable elaboration of the specific exposure and thereby can
                      reduce the likelihood of claim disputes and litigation.
                      While property policies have not been a source of recovery for losses involving
                      contamination by disease-causing agents, the specter of pandemic or hitherto
                      unorthodox transmission of infectious material raises the concern that insurers
                      employing such policies may face claims in which there are efforts to expand
                      coverage and to create sources of recovery for such losses, contrary to policy
                      intent.
                      In light of these concerns, we are presenting an exclusion relating to
                      contamination by disease-causing viruses or bacteria or other disease-causing
                      microorganisms.


  Features Of New Amendatory Endorsement
                      The amendatory endorsement presented in this filing states that there is no
                      coverage for loss or damage caused by or resulting from any virus,
                      bacterium or other microorganism that induces or is capable of inducing
                      physical distress, illness or disease. The exclusion (which is set forth in
                      Paragraph B of the endorsement) applies to property damage, time element and
                      all other coverages; introductory Paragraph A prominently makes that point.
                      Paragraphs C and D serve to avoid overlap with other exclusions, and Paragraph
                      E emphasizes that other policy exclusions may still apply.


  Copyright Explanation
                      The material distributed by Insurance Services Office, Inc. is copyrighted. All
                      rights reserved. Possession of these pages does not confer the right to print,
                      reprint, publish, copy, sell, file or use same in any manner without the written
                      permission of the copyright owner.




  © ISO Properties, Inc., 2006
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                        PageID.94        Page 94 of 99
   COMMERCIAL FIRE AND ALLIED LINES
   FORMS FILING CF-2006- OVBEF                                                                  Page 3



  Important Note
                      Insurance Services Office, Inc. (ISO) makes available advisory services to
                      property/casualty insurers. ISO has no adherence requirements. ISO policy forms
                      and explanatory materials are intended solely for the information and use of
                      ISO's participating insurers and their representatives, and insurance regulators.
                      Neither ISO's general explanations of policy intent nor opinions expressed by
                      ISO's staff necessarily reflect every insurer's view or control any insurer's
                      determination of coverage for a specific claim. ISO does not intercede in
                      coverage disputes arising from insurance policies. If there is any conflict between
                      a form and any other part of the attached material, the provisions of the form
                      apply.




  © ISO Properties, Inc., 2006
    Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                     PageID.95        Page 95 of 99


                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 01 40 07 06

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to     D. The following provisions in this Coverage Part or
   all coverage under all forms and endorsements             Policy are hereby amended to remove reference
   that comprise this Coverage Part or Policy, includ-       to bacteria:
   ing but not limited to forms or endorsements that         1. Exclusion of "Fungus", Wet Rot, Dry Rot And
   cover property damage to buildings or personal                Bacteria; and
   property and forms or endorsements that cover
   business income, extra expense or action of civil         2. Additional Coverage - Limited Coverage for
   authority.
B. We will not pay for loss or damage caused by or
                                                                 "Fungus", Wet Rot, Dry Rot And Bacteria, in-
                                                                 cluding any endorsement increasing the scope          N
                                                                 or amount of coverage.
   resulting from any virus, bacterium or other micro-
   organism that induces or is capable of inducing        E. The terms of the exclusion in Paragraph B., or the
   physical distress, illness or disease.                    inapplicability of this exclusion to a particular loss,
   However, this exclusion does not apply to loss or
   damage caused by or resulting from "fungus", wet
                                                             do not serve to create coverage for any loss that
                                                             would otherwise be excluded under this Coverage           E
                                                             Part or Policy.
   rot or dry rot. Such loss or damage is addressed in
   a separate exclusion in this Coverage Part or Pol-
   icy.
C. With respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion super-
                                                                                                                       W
   sedes any exclusion relating to "pollutants".




CP 01 40 07 06                            © ISO Properties, Inc., 2006                                Page 1 of 1      
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                         PageID.96        Page 96 of 99



  ALASKA, DISTRICT OF COLUMBIA, LOUISIANA, NEW YORK, PUERTO RICO
  COMMERCIAL FIRE AND ALLIED LINES
  FORMS FILING CF-2006-OVBEF



         Amendatory Endorsement -
      Exclusion Of Loss Due To Virus Or
                   Bacteria
  About This Filing
                      This filing addresses exclusion of loss due to disease-causing agents such as
                      viruses and bacteria.

  New Form
                      We are introducing:
                      ♦ Endorsement CP 01 75 07 06 - Exclusion Of Loss Due To Virus Or Bacteria


  Related Filing(s)
                      Rules Filing CF-2006-OVBER


  Introduction
                      The current pollution exclusion in property policies encompasses contamination
                      (in fact, uses the term contaminant in addition to other terminology). Although
                      the pollution exclusion addresses contamination broadly, viral and bacterial
                      contamination are specific types that appear to warrant particular attention at this
                      point in time.
                      An example of bacterial contamination of a product is the growth of listeria
                      bacteria in milk. In this example, bacteria develop and multiply due in part to
                      inherent qualities in the property itself. Some other examples of viral and
                      bacterial contaminants are rotavirus, SARS, influenza (such as avian flu),
                      legionella and anthrax. The universe of disease-causing organisms is always in
                      evolution.
                      Disease-causing agents may render a product impure (change its quality or
                      substance), or enable the spread of disease by their presence on interior building
                      surfaces or the surfaces of personal property. When disease-causing viral or
                      bacterial contamination occurs, potential claims involve the cost of replacement




  © ISO Properties, Inc., 2006
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                         PageID.97       Page 97 of 99
   COMMERCIAL FIRE AND ALLIED LINES
   FORMS FILING CF-2006-OVBEF                                                                    Page 2


                      of property (for example, the milk), cost of decontamination (for example,
                      interior building surfaces), and business interruption (time element) losses.


  Current Concerns
                      Although building and personal property could arguably become contaminated
                      (often temporarily) by such viruses and bacteria, the nature of the property itself
                      would have a bearing on whether there is actual property damage. An allegation
                      of property damage may be a point of disagreement in a particular case. In
                      addition, pollution exclusions are at times narrowly applied by certain courts. In
                      recent years, ISO has filed exclusions to address specific exposures relating to
                      contaminating or harmful substances. Examples are the mold exclusion in
                      property and liability policies and the liability exclusion addressing silica dust.
                      Such exclusions enable elaboration of the specific exposure and thereby can
                      reduce the likelihood of claim disputes and litigation.
                      While property policies have not been a source of recovery for losses involving
                      contamination by disease-causing agents, the specter of pandemic or hitherto
                      unorthodox transmission of infectious material raises the concern that insurers
                      employing such policies may face claims in which there are efforts to expand
                      coverage and to create sources of recovery for such losses, contrary to policy
                      intent.
                      In light of these concerns, we are presenting an exclusion relating to
                      contamination by disease-causing viruses or bacteria or other disease-causing
                      microorganisms.


  Features Of New Amendatory Endorsement
                      The amendatory endorsement presented in this filing states that there is no
                      coverage for loss or damage caused by or resulting from any virus,
                      bacterium or other microorganism that induces or is capable of inducing
                      physical distress, illness or disease. The exclusion (which is set forth in
                      Paragraph B of the endorsement) applies to property damage, time element and
                      all other coverages; introductory Paragraph A prominently makes that point.
                      Paragraph C serves to avoid overlap with another exclusion, and Paragraph D
                      emphasizes that other policy exclusions may still apply.


  Copyright Explanation
                      The material distributed by Insurance Services Office, Inc. is copyrighted. All
                      rights reserved. Possession of these pages does not confer the right to print,
                      reprint, publish, copy, sell, file or use same in any manner without the written
                      permission of the copyright owner.




  © ISO Properties, Inc., 2006
Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                        PageID.98        Page 98 of 99
   COMMERCIAL FIRE AND ALLIED LINES
   FORMS FILING CF-2006-OVBEF                                                                   Page 3



  Important Note
                      Insurance Services Office, Inc. (ISO) makes available advisory services to
                      property/casualty insurers. ISO has no adherence requirements. ISO policy forms
                      and explanatory materials are intended solely for the information and use of
                      ISO's participating insurers and their representatives, and insurance regulators.
                      Neither ISO's general explanations of policy intent nor opinions expressed by
                      ISO's staff necessarily reflect every insurer's view or control any insurer's
                      determination of coverage for a specific claim. ISO does not intercede in
                      coverage disputes arising from insurance policies. If there is any conflict between
                      a form and any other part of the attached material, the provisions of the form
                      apply.




  © ISO Properties, Inc., 2006
    Case 1:20-cv-11655-TLL-PTM ECF No. 1 filed 06/23/20                     PageID.99        Page 99 of 99


                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 01 75 07 06

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to     C. With respect to any loss or damage subject to the
   all coverage under all forms and endorsements             exclusion in Paragraph B., such exclusion super-
   that comprise this Coverage Part or Policy, includ-       sedes any exclusion relating to "pollutants".
   ing but not limited to forms or endorsements that      D. The terms of the exclusion in Paragraph B., or the
   cover property damage to buildings or personal            inapplicability of this exclusion to a particular loss,
   property and forms or endorsements that cover             do not serve to create coverage for any loss that
   business income, extra expense or action of civil         would otherwise be excluded under this Coverage
   authority.
B. We will not pay for loss or damage caused by or
                                                             Part or Policy.                                           N
   resulting from any virus, bacterium or other micro-
   organism that induces or is capable of inducing
   physical distress, illness or disease.
   However, this exclusion does not apply to loss or
   damage caused by or resulting from fungus. Such
                                                                                                                       E
   loss or damage is addressed in a separate exclu-
   sion in this Coverage Part or Policy.

                                                                                                                       W




CP 01 75 07 06                            © ISO Properties, Inc., 2006                                Page 1 of 1      
